DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                             KRISTAL RYAN,
                               Appellant,

                                      v.

                              ROBERT RYAN,
                                Appellee.

                              No. 4D17-2440

                              [August 8, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Karen M. Miller, Judge; L.T. Case No. 50-2011-DR-003010-
XXXXNB.

   Dave K. Roy of Roy & Associates, P.A., West Palm Beach, for appellant.

    Andrew A. Harris of Burlington & Rockenbach, P.A., West Palm Beach,
and Tana R. Sachs Copple of Copple Sachs Copple, Palm Beach Gardens,
for appellee.

GROSS, J.

  On May 4, 2017, the father filed a supplemental petition for relocation
pursuant to section 61.13001, Florida Statutes (2017).

    The petition was served on the mother on May 17, 2017, and she was
required to file a response “within 20 days after service of [the] petition to
relocate.” § 61.13001(3), Fla. Stat. (2017). She obtained a lawyer, who
filed a notice of appearance on May 26, 2017. The response was due on
June 6; on that day the mother’s lawyer filed a motion for enlargement of
time, requesting an additional 20 days to respond to the petition. The
motion was never ruled upon.

    On June 15, the presiding judge recused herself and the case was
reassigned to Judge Miller. Five days later, the father moved for an order
allowing relocation due to the mother’s failure to object.

   On June 27, the mother filed an objection to the petition, which argued
that “good cause” existed for the court not to enter a default judgment.
The objection documented various reasons, including the hospitalization
of the mother’s lawyer and the sudden illness of the lawyer’s daughter.

   Two days later, the trial court entered its final judgment granting
relocation “without an evidentiary hearing due to the other party’s failure
to file an objection.” The court noted that the mother’s response was
untimely and determined “that the relocation is in the best interests of the
children based upon the undisputed pleadings.” The court adopted the
time-sharing schedule and post-relocation transportation arrangements
contained within the petition and attached a relocation parenting plan.

   Section 61.13001(3)(d) provides that where a parent fails to timely file
a response objecting to a petition to relocate, the court shall enter an order
granting the petition “absent good cause.”

   Here, “good cause” existed to preclude entry of the relocation judgment
despite the former wife’s untimely response to the petition. The mother
timely obtained a lawyer. The delay in filing was entirely the fault of the
lawyer, who provided documentation for excuses beyond his control. The
statute allows a court to act expeditiously when one parent puts up no
roadblock to relocation. Where, through filings in the court file, a parent
indicates an intention to participate in the relocation process, the law
frowns on defaults and encourages a noticed hearing where both sides can
present their positions and the trial judge may consider children’s best
interests. See Vaelizadeh v. Hossaini, 174 So. 3d 579, 584 (Fla. 4th DCA
2015).

    As we did in Vaelizadeh, we reverse the relocation judgment, treat the
judgment as a non-final order granting temporary relocation, and remand
for a hearing consistent with section 61.13001.

CONNER and KLINGENSMITH, JJ., concur.

                            *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     -2-